                 Case 17-12560-KJC              Doc 3088        Filed 11/28/18         Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT DELAWARE

                                                  :
In re:                                            :   Chapter 11
                                                  :
WOODBRIDGE GROUP OF                               :   Case No. 17-12560 (KJC)
COMPANIES LLC, et al.,1                           :
                                                  :   (Jointly Administered)
                                                  :
                   Debtors.                       :   Re. Docket No. 2931
                                                  :

                                   CERTIFICATE OF NO OBJECTION

         The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection or other responsive pleading to the Fourth Monthly Fee Application of Drinker

Biddle & Reath LLP for Compensation for Services Rendered and Reimbursement of

Expenses Incurred as Counsel to the Ad Hoc Noteholder Group for the Period from May 1,

2018 through May 31, 2018 (the “Application”) filed on November 5, 2018 [Docket No. 2931].

The undersigned further certifies that he has reviewed the Court’s docket in this case and no

answer, objection or other responsive pleading to the Application appears thereon. Responses to

the Application were to be filed and served no later than November 26, 2018 by 4:00 p.m. (ET).




1
    The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603. The
    mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
    California 91423. A complete list of the Debtors, the last four digits of their federal tax identification numbers,
    and their addresses may be obtained on the website of the Debtors’ noticing and claims agent at
    www.gardencitygroup.com/cases/WGC.

95961764.1
             Case 17-12560-KJC   Doc 3088    Filed 11/28/18   Page 2 of 2



Dated: November 28, 2018          DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                  /s/ Steven K. Kortanek
                                  Steven K. Kortanek (Del. Bar No. 3106)
                                  Patrick A. Jackson (Del. Bar No. 4976)
                                  Joseph N. Argentina (Del. Bar No. 5453)
                                  222 Delaware Avenue, Suite 1410
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 467-4200
                                  Facsimile: (302) 467-4201
                                  steven.kortanek@dbr.com
                                  patrick.jackson@dbr.com
                                  joseph.argentina@dbr.com
                                  -and-

                                  James H. Millar
                                  Michael Pompeo
                                  1177 Avenue of the Americas, 41st Floor
                                  New York, New York 10036-2714
                                  Telephone: (212) 248-3140
                                  Facsimile: (212) 248-3141
                                  james.millar@dbr.com
                                  michael.pompeo@dbr.com

                                  Counsel for the Ad Hoc Noteholder Group




95961764.1
